Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  156787                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  DANIEL D. FOSTER,                                                                                  Elizabeth T. Clement,
             Plaintiff-Appellee,                                                                                      Justices


  v                                                                 SC: 156787
                                                                    COA: 337783
                                                                    MCAC: 13-000091
  MICHIGAN BELL TELEPHONE COMPANY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 12, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARKMAN, C.J., states as follows:

         I agree with defendant that the magistrate here erred by analyzing plaintiff’s claim
  under the standard from Rakestraw v Gen Dynamics Land Sys Inc, 469 Mich. 220 (2003),
  rather than under the “significant manner” standard from MCL 418.301(2). Because
  defendant’s spondylosis constituted a “condition[] of the aging process,” he was required
  to show not only that there was a pathological change in his condition, but also that his
  employment “contributed to or aggravated or accelerated” the condition in a “significant
  manner.” MCL 418.301(2) (emphasis added). However, for the reasons stated in the
  concurring statement in the Michigan Compensation Appellate Commission, I believe
  that the magistrate for all effective purposes made the necessary findings to support the
  conclusion that plaintiff’s preexisting condition of the aging process was aggravated in a
  “significant manner” by his workplace fall. Accordingly, I concur in this Court’s order
  denying leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2018
           t0306
                                                                               Clerk